      Case 2:16-cv-00624-JAM-AC Document 65 Filed 09/09/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    DIRK JA’ONG BOUIE, JR.,                             No. 2:16-cv-0624 JAM AC P
12                        Plaintiff,
13            v.                                          ORDER
14    R. WILLOX, et al.,
15                        Defendants.
16

17           Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

18   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to

19   28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20           On June 2, 2020, the magistrate judge filed findings and recommendations herein which

21   were served on all parties and which contained notice to all parties that any objections to the

22   findings and recommendations were to be filed within twenty-one days. ECF No. 57. Plaintiff

23   has filed objections to the findings and recommendations. ECF No. 63.

24           In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this

25   court has conducted a de novo review of this case. Having carefully reviewed the entire file, the

26   court finds the findings and recommendations to be supported by the record and by proper

27   analysis.

28   /////
                                                          1
     Case 2:16-cv-00624-JAM-AC Document 65 Filed 09/09/20 Page 2 of 2

 1          Accordingly, IT IS HEREBY ORDERED that:
 2          1. The findings and recommendations filed June 2, 2020, are adopted in full; and
 3          2. Defendants’ motion for summary judgment (ECF No. 29) is granted and the complaint
 4   is dismissed for failure to exhaust.
 5
     DATED: September 9, 2020
 6
                                                /s/ John A. Mendez____________             _____
 7

 8                                              UNITED STATES DISTRICT COURT JUDGE

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     2
